Citation Nr: 0418859	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to special monthly compensation by reason of the 
veteran's spouse being in need of regular aid and attendance 
or by being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1961.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana for consideration in the first 
instance of evidence obtained pursuant to a November 2002 
development memorandum, and to ensure compliance with the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The issue 
is now before the Board for final appellate consideration.  

The Board observes that August 2001 and June 2002 RO 
decisions denied entitlement to special monthly compensation 
based on the veteran's own need for regular aid and 
attendance or being housebound.  The veteran did not disagree 
with these decisions and this issue is not before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's spouse is not blind or is so nearly blind 
as to have corrected visual acuity of 5/200 or less in both 
eyes, she does not have concentric contraction of the visual 
field to 5 degrees or less, and she is not a patient in a 
nursing home because of incapacity 

3.  The preponderance of the competent medical evidence shows 
that the veteran's spouse is independent in activities of 
daily living, to include driving a motor vehicle, ambulating 
without assistive devices, doing laundry and some cooking, 
and  managing financial affairs.  


CONCLUSION OF LAW

Entitlement to special monthly compensation by reason of the 
veteran's spouse being in need of regular aid and attendance 
or by being housebound is not warranted.  38 U.S.C.A. §§ 
1115, 1502(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the December 2000 rating decision on appeal, 
the March 2001 statement of the case (SOC) and October 2002 
and January 2004 supplemental statements of the case (SSOCs) 
adequately informed him of the information and evidence 
needed to substantiate his claim.  The Board observes that an 
October 2001 VCAA notice letter and the October 2002 and 
January 2004 SSOCs informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the RO decision that is the subject of this appeal.  
The Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant; the Court noted that the doctrine of harmless 
error is to be used only "when :a mistake of the 
administrative body is one that clearly had no bearing on the 
procedure used or the substance of decision reached"' 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also 38 U.S.C. § 7261(b)(2); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

The initial AOJ decision regarding the veteran's claim was 
dated in December 2000, prior to the VCAA notice.  As noted 
above, VCAA provisions were subsequently considered and 
complied with.  The October 2001 VCAA notice was provided 
prior to the October 2002 and January 2004 SSOCs and prior to 
the initial certification of his claim to the Board.  The 
January 2004 SSOC notified the veteran of the VCAA prior to 
the return of his claim to the Board.  There is no indication 
that there is additional evidence to obtain; and there has 
been a complete review of all the evidence of record.  The 
Board finds that there is no prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board elaborates on this 
particular procedural point below. 

The veteran appealed a December 2000 rating decision.  Only 
after that rating action was promulgated did the AOJ, in 
October 2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

In addition to the fact that VCAA provisions were 
subsequently considered and complied with, there is no 
indication that there is any additional evidence to obtain, 
and there has been a complete review of all the evidence of 
record.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  A claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  In 
view of the foregoing, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.

The board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the October 2001 VCAA notice letter, the RO informed the 
veteran that he could help with his claim by informing VA 
"about any additional information or evidence that you want 
us to try to get for you."  In an October 2002 letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  In an October 2002 
statement, the veteran stated that he had no additional 
evidence to submit in support of his claim for special 
monthly compensation based on his wife's need for aid and 
attendance.

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
pertaining to the veteran's spouse.

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that VA conducted an examination of the 
veteran's spouse in June 2003 to determine whether she 
required aid and attendance, and a relevant opinion was 
obtained.  The Board finds that the relevant medical evidence 
of record, to include the June 2003 examination report, 
contains sufficient detail to make a decision on this claim.  
Thus, there is no duty to provide an additional examination 
with regard to the issue on appeal.  38 U.S.C. § 5103A(d);  
38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  As noted, in 
an October 2002 statement, the veteran stated that he had no 
additional evidence to submit.  It is clear that there is no 
additional relevant evidence that has not been obtained and 
that the appellant desires the Board to proceed with its 
appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran maintains that he is entitled to additional 
compensation because his wife requires the regular aid and 
attendance of another person, or is housebound.  The veteran 
noted on a March 2001 VA Form 9 that when he and his wife 
were recuperating from various medical treatments, they had 
to hire someone to cook and clean.  Their heat was from a 
stove and neither of them could lift logs and carry them into 
the house.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Records of private medical have been associated with the 
claims file.  These include a September 2000 VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, that was completed by a private 
orthopedic physician.  The report describes the spouse's 
limitation of motion and use of her extremities as well as 
her spine, trunk and neck.  The private physician did not 
complete a section specifically requesting all of the 
veteran's spouse's other pathology, including the effects of 
advancing age, such as dizziness, loss of memory and poor 
balance which affects her ability to perform self-care, 
ambulate or travel beyond the premises of her home or, if 
hospitalized, the ward or clinical area.  The report 
indicates that the spouse was able to walk without the 
assistance of another person and did not require aids such as 
a cane, braces, crutches or walker.  She was planning to 
undergo revision cervical surgery at C6-7.  The private 
physician checked a box indicating that the veteran's spouse 
required the daily personal health care services of a skilled 
provider without which she would require hospital, nursing 
home or other institutional care.  The diagnosis was 
pseudoarthrosis at C6-7 with mechanical back pain and 
bilateral C7 radiculopathy, and mild left L5 radiculopathy.  

The report of a June 2003 VA examination provides that the 
veteran's spouse reported neck fusions in 1990, 2001 and 
2002, as well as three shoulder surgeries.  She did not use 
ambulatory aids and walked freely on her own.  She currently 
wore bifocals and her vision was adequate to obtain and 
maintain a driver's license.  The veteran and his spouse 
agreed that she was responsible for managing all their 
financial affairs, including the checkbook.  She denied bowel 
or bladder incontinence and reported being able to perform 
all of her own activities of daily living, to include 
bathing, washing her hair, feeding, toileting and dressing.  
She performed some cooking as well as the laundry and helped 
the veteran wash his hair.  Her daily activities include 
walking on a treadmill for approximately two miles, 
gardening, replenishing bird feeders, and cleaning.  She 
continued to shop, and preferred going to Butte, so she would 
go with a friend who would drive and assist her carrying 
groceries and packages.  She was no longer able to crochet, 
knit or lift more than five pounds of weight due to arm and 
shoulder weakness and pain.  

Results of physical examination were provided in detail.  The 
resulting assessment was that the veteran's spouse was 
independent in activities of daily living and in driving a 
motor vehicle long or short distances.  She needed assistance 
when driving long distances and when carrying more than five 
pounds or one gallon of milk.  She was independent in 
ambulation without assistive devices, independent with 
laundry and some cooking, and independent in managing 
financial affairs.  Her vision was adequate to drive.  

Legal Analysis 

Increased compensation benefits are payable to a veteran 
whose spouse needs regular aid and attendance.  38 U.S.C.A. § 
1115(1)(E); 38 C.F.R. § 3.351(a)(2).  There is no provision 
in law or regulation providing increased compensation 
benefits to a veteran whose spouse is housebound. 

A veteran's spouse is in need of regular aid and attendance 
if he or she is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the spouse is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; whether the spouse is a patient 
in a nursing home because of incapacity; or whether the 
spouse establishes a factual need for aid and attendance 
under the criteria set forth at 38 C.F.R. § 3.352(a).  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  

Section 3.352(a) provides that the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

In addition, determinations that the a person is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the person's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for special monthly compensation by reason of 
his spouse being in need of regular aid and attendance or by 
being housebound.  As there is no provision in the law or 
regulation providing increased compensation benefits to a 
veteran whose spouse is housebound, any increase in 
compensation must be based on the spouse's need for aid and 
attendance.  

The Board recognizes the assertions by the veteran that his 
spouse that she requires the aid and attendance of another 
person.  However, as laypersons, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or degree of impairment or 
disability in a medical sense.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, their own opinions are not 
relevant to the critical issue of whether the veteran's 
spouse requires aid and attendance of another person.  

Turning to the competent medical evidence of record, the 
Board observes that the veteran's spouse is not blind or in a 
nursing home.  Therefore, he is not eligible for special 
monthly compensation benefits by reason of his spouse needing 
aid and attendance pursuant to 38 C.F.R. § 3.351(c).  

The competent medical evidence also demonstrates that the 
veteran is ineligible for special monthly compensation 
benefits due to a factual need of his spouse for aid and 
attendance pursuant to 38 C.F.R. § 3.352(a).  The Board is 
aware that the September 2000 private examination report 
indicates that the veteran's spouse required the daily 
personal health care services of a skilled provider without 
which she would require hospital, nursing home or other 
institutional care.  This opinion is entitled to some basic 
probative weight, as it was offered by a physician and is 
based on an examination.  However, its weight is limited by 
the fact that the private physician cited no objective 
evidence or reasoning as the basis of the opinion.  For 
example, the private physician did not complete the section 
specifically requesting any other pathology, including the 
effects of advancing age, such as dizziness, loss of memory 
and poor balance which affects her ability to perform self-
care, ambulate or travel beyond the premises of her home or, 
if hospitalized, the ward or clinical area.  The Court has 
held that on numerous occasions that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Because the private report 
provides no factual findings, and points to no history from 
the spouse, actually supporting the opinion, the Board 
ultimately accords the opinion little weight.

The Board finds that the findings of the June 2003 VA 
examination (that the veteran was independent in activities 
of daily living, driving, ambulation, laundry and managing 
financial affairs) are far more probative than the September 
2000 opinion.  The June 2003 report refers to results of 
physical examination and specific statements made by the 
veteran's spouse and the veteran.  The report's opinions are 
supported by these facts and statements.  This fact is 
particularly important, in the Board's judgment, as it makes 
for a more convincing rationale.  For example, the VA 
examiner noted that the veteran's spouse was able to perform 
all of her own activities of daily living, to include 
bathing, washing her hair, feeding, toileting and dressing; 
and was able to perform some cooking as well as the laundry.

In sum, the Board finds that the overwhelming preponderance 
of the competent medical evidence shows that the veteran's 
spouse is independent in activities of daily living, to 
include driving a motor vehicle, ambulating without assistive 
devices, doing laundry and some cooking, and  managing 
financial affairs.  



As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to special monthly compensation by reason of the 
veteran's spouse being in need of regular aid and attendance 
or by being housebound is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



